     Case 2:18-cv-01890-RFB-EJY Document 30 Filed 04/15/20 Page 1 of 2



 1                                    UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3    STEVEN KINFORD,                                        Case No. 2:18-cv-01890-RFB-EJY
 4                      Plaintiff,
                                                                   ORDER ON MOTION FOR
 5           v.                                                   CLARIFICATION ECF No. 29
 6    SHANNON MOYAL,
 7                      Defendants.
 8

 9   I.     DISCUSSION

10          On December 12, 2019, the Court issued an Order screening Plaintiff’s Complaint and

11   staying this action for 90 days to allow the parties to participate in the inmate mediation program.

12   (ECF No. 15 at 7.) The Order specified that if any party wished to have the case excluded from the

13   inmate mediation program, that party must file a motion within 21 days. (Id. at 8.) The Order further

14   provided that the responding party would have 7 days to file a response and that no reply would be

15   permitted. (Id.)

16          On March 19, the Court issued an Order extending the stay due to medical concerns arising

17   from the novel coronavirus. (ECF No. 22.) Since the Court issued that Order, Plaintiff has filed

18   multiple motions, including a Motion to Terminate Mediation Conference and Commence Discovery

19   (ECF No. 24) and a Motion to Transfer Funds (ECF No. 26). The Attorney General’s Office, on

20   behalf of Defendant Moyal, has filed a motion requesting clarification on whether they need to

21   respond to Plaintiff’s motions in light of the ongoing stay in this case. (ECF No. 29.) The Court

22   now clarifies that the stay remains in place and the parties are not required to respond to any paper

23   filed in violation of the stay unless specifically ordered by the Court to do so.

24          Plaintiff’s Motion to Terminate the Mediation Conference (ECF No. 24) amounts to a motion

25   to exclude the case from mediation. Although this motion was filed past the 21 days specified in the

26   initial order staying this case, it was filed only 13 days after the Court extended the stay. As such,

27   the Court will consider Plaintiff’s Motion to Terminate Mediation Conference. The Attorney

28
     Case 2:18-cv-01890-RFB-EJY Document 30 Filed 04/15/20 Page 2 of 2



 1   General’s Office shall file a response to Plaintiff’s Motion to Terminate Mediation Conference (ECF

 2   No. 24) within seven days of the date of this Order. The Court will not accept any reply from Plaintiff

 3   to the response from the Attorney General’s Office.

 4             In the interest of judicial efficiency, the Court also orders the Attorney General’s Office to

 5   respond to Plaintiff’s Motion to Transfer Funds (ECF No. 26) within 14 days from the date of this

 6   Order.

 7   II.       CONCLUSION

 8             For the foregoing reasons, IT IS HEREBY ORDERED that Defendant Moyal’s Motion for

 9   Clarification (ECF No. 29) is GRANTED and clarifies that the stay in this case remains in place and

10   the parties are not required to respond to any paper filed in violation of the stay unless specifically

11   ordered by the Court.

12             IT IS FURTHER ORDERED that the Attorney General’s Office shall file a response to

13   Plaintiff’s Motion to Terminate Mediation Conference and Commence Discovery (ECF No. 24)

14   within seven (7) days of the date of this Order. The Court will not accept any reply from Plaintiff to

15   the response from the Attorney General’s Office.

16             IT IS FURTHER ORDERED that the Attorney General’s Office shall file a response to

17   Plaintiff’s Motion to Transfer Funds (ECF No. 26) within fourteen (14) days of the date of this order.

18   The Court will not accept any reply from Plaintiff to the response from the Attorney General’s

19   Office.

20

21             DATED THIS 15th day of April 2020.

22

23

24                                                   ELAYNA J. YOUCHAH
                                                     UNITED STATES MAGISTRATE JUDGE
25

26

27

28
                                                       -2-
